Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2014

                                     No. 04-14-00206-CV

                                       PMSALS 1, LLC,
                                          Appellant

                                               v.

   ROSENTHAL PAUERSTEIN SANDOLOSKI AGATHER L.L.P. and Jonathan Starr,
                            Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17620
                          Honorable Olin B. Strauss, Judge Presiding


                                        ORDER
       Appellant’s and cross-appellants’ briefs were originally due to be filed on July 30, 2014.
Appellant’s and cross-appellants’ first motion for extension of time was granted, extending the
deadline for filing the briefs to August 29, 2014. On August 28, 2014, appellant and cross-
appellants filed a motion requesting an additional extension of time to file the briefs until
September 29, 2014, for a total extension of sixty days. The motion is GRANTED. THIS IS
THE FINAL EXTENSION OF TIME THAT THE APPELLANT AND CROSS-
APPELLANTS WILL BE GRANTED TO FILE THESE BRIEFS. Appellant’s and cross-
appellants’ briefs must be filed by September 29, 2014.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court